Citation Nr: 1509756	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to a TDIU.

In February 2011 and April 2013, the Board remanded the issue of TDIU
for readjudication in light of an increased disability rating for service-connected degenerative disc disease of the lumbar spine.  Thereafter, the RO issued a Supplemental Statement of the Case in May 2014.  The Board finds that the RO/AMC has substantially complied with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Effective April 17, 2008, service connection is in effect for degenerative disc disease of the lumbar spine (40 percent disabling) and right lower extremity radiculopathy (10 percent disabling).  

2. The Veteran's combined disability rating is 50 percent from April 17, 2008, which does not meet the schedular percentage for a TDIU

3.  Service connected disability does not render him unemployable (unable to obtain and retain substantially gainful employment). 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist claimants in the development of their claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, the RO mailed the Veteran a June 2011 letter which fully addressed all notice elements associated with his TDIU claim.  In addition, the Veteran received a copy of the April 2013 Board remand which explained the basis for reconsideration of the TDIU claim.  The claim was subsequently readjudicated in May 2014, following which the Veteran was sent a copy of the Supplemental Statement of the Case dated May 2014.  For the foregoing reasons, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, post-service private and VA medical records, and Social Security Administration records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with his claim, most recently in September 2011.  The report from the September 2011 VA examination indicates that the examiner reviewed and discussed the Veteran's medical history, performed the appropriate testing (specifically examining the nature and severity of the Veteran's back and lower extremity symptoms), recorded the results, elicited an employment history from the Veteran, and provided a well-reasoned opinion as to the functional impact of his service-connected disabilities, including the effects of such disabilities on his employability.  The Board finds that the September 2011 VA examination is adequate for purposes of the Veteran's TDIU claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Finally, the RO/AMC readjudicated the TDIU claim after reviewing the additional evidence received, in compliance with the Board's April 2013 remand instructions.

The Veteran has not indicated, and the record does not reflect, that additional relevant evidence is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and that he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this matter.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law & Analysis

The Veteran avers that he is entitled to a TDIU because his service-connected back and right lower extremity disabilities render him unable to work.  For the reasons that follow, the Board finds, as an initial matter, that the Veteran does not satisfy the schedular criteria for a TDIU.  The Board also finds that referral for consideration for an extraschedular rating is not warranted, as the evidence demonstrates that the Veteran is capable of sedentary employment.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is currently in receipt of service connection for lumbar spine degenerative disc disease (40 percent disabling) and right lower extremity radiculopathy (10 percent disabling).  His combined rating for these disabilities is 50 percent.  Consequently, he is not eligible for a TDIU on a schedular basis, and therefore the only question for the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").

At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).

As discussed below, the Board has determined that the most probative evidence of record demonstrates that the Veteran has not been rendered unemployable solely due to his service-connected disabilities.

The Veteran's July 2011 VA Form 21-8940 indicated that he received his GED, and the record as a whole reflects that over the years he has been employed as an electrician, a parts assembler, and a truck driver.  The record also reflects that the Veteran has been unemployed since approximately May 2009.  In this regard, the Board reiterates that mere unemployment is not enough to justify a referral under 38 C.F.R. § 4.16(b).  Rather, the question is whether the Veteran's service-connected disorders rendered him incapable of "performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The 21-8940 form indicated that he was previously employed at Neon Power Pro (from June 2006 to February 2008) and at a temp service (from March 2004 to June 2006), with no other employment listed.  In the 21-8940 form, the Veteran indicated that he left his last job because of his disability (unspecified), and that he had tried to obtain employment since becoming too disabled to work.  He did not list any employers whom he claimed to have contacted for a job.  Subsequently, VA received a VA Form 21-4192, dated August 2011 and submitted by Neon Power Pro, indicating that the Veteran was employed at that company from July 2007 to March 2008.  The reason for termination was noted as "absent from scheduled work," and no reasons relating to the Veteran's back, lower extremity radiculopathy, or any other disability, disease, or injury, were noted.

The record reflects that the Veteran filed an application for Social Security Administration disability benefits subsequent to becoming unemployed.  In the application, he reported pain in his lower back, hands, arms, knees, and neck, and asserted that his pain made it difficult for him to sleep and accomplish normal daily activities, including anything that involved standing and lifting.  He indicated that he stopped working in May 2009 due to his "condition(s) and other reasons," noting also that he was laid off because "[i]t was a temp service and there was no other work."  By way of employment history, the Veteran reported that he worked as an assembler from March 2007 to March 2008; as a driver for "a few days" in May 2009; and as a supervisor at a scale company from 1989 to 1999.

The evidence of record also reflects VA treatment notes throughout the appeal period, including May 2008 and September 2011 VA examination reports.  A complete review of the medical evidence reveals that, in general, the Veteran has experienced back and joint pain, limitation of motion, and flare-ups with associated neurological symptoms for many years.  The record also reflects that the Veteran uses a cane to walk and has difficulty exerting himself physically, including lifting, bending, squatting, and prolonged standing or sitting.  However, as discussed below, the record affirmatively demonstrates that the Veteran is employable for sedentary work.

During a May 2008 VA examination, the Veteran reported a constant, dull, and occasionally sharp pain in his back, as well as a history of decreased motion, stiffness, weakness, and spasms.  He reported severe flare-ups of back pain occurring every two to three weeks.  On examination, lower back tenderness and spasm was observed.  The examiner noted kyphosis, as well as an antalgic gait.  In addition, the Veteran reported bilateral leg numbness, and restricted motion was observed with additional restrictions manifest by painful motion.  A diagnosis of degenerative disc disease with residual nerve damage was indicated.  By way of employment history, the Veteran stated that he was currently unemployed but noted that he had previously worked as an electrician for 37 years, and as an assembler for 2 years.  As a reason for his unemployment, he cited absences related to his back symptoms.  The examiner noted that the Veteran's back problems interfered with his usual daily activities, but made no findings with regard to whether the Veteran's back symptoms impacted his employability.

In September 2011, another VA examination was performed.  The Veteran reported chronic back pain with flare-ups that sometimes immobilized him to the point that he could not reach the bathroom.  Upon physical examination, the examiner observed localized tenderness to palpation and guarding or muscle spasm severe enough to cause altered gate.  Range of motion testing indicated forward flexion to 10 degrees, with evidence of painful motion at 5 degrees; extension to 5 degrees, with pain at 0 degrees; right lateral flexion to 10 degrees, with pain at 0 degrees; left lateral flexion to 10 degrees, with pain at 0 degrees; right lateral rotation to 10 degrees, with pain at 5 degrees; and left lateral rotation to 10 degrees, with pain at 5 degrees.  The Veteran was able to perform repetitive-motion testing, but additional range of motion limitation was observed following such testing.  His gait was observed to be abnormal.  No muscle atrophy was noted.  In addition, there was evidence of radicular pain with some sensory decrease in both ankles.

By way of employment history, the Veteran reported that he was currently unemployed due to his "physical condition."  The examiner confirmed that the Veteran's back disorder prevented him from lifting, bending, squatting, standing, or walking for significant distances or periods of time, and that these symptoms would prevent him from working in jobs which required physical exertion.  However, based on his symptomatology, the examiner concluded that the Veteran was employable for sedentary work.  As this finding was based on an in-depth, in-person examination and review of the Veteran's medical and employment history, the Board finds it to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008) (a medical opinion will have more probative value when it is factually accurate, fully articulated, and grounded in sound reasoning).

Additional medical evidence of record includes VA treatment notes from April 2008 to March 2014, which confirm that the Veteran was experiencing chronic pain in his lower back and other joints, and associated treatment including pain management.  Other than an October 2010 social worker note indicating that the Veteran did "small jobs" around the motel where he lived to "help with expenses," these treatment notes contain no evidence regarding the Veteran's employment status, and, in particular, contain no evidence suggesting that he was unable to secure or follow a substantially gainful occupation during this period solely due to his service-connected disabilities.

After a careful review of the record, including the Veteran's employment information, lay statements, and the medical evidence discussed above, the Board finds that the September 2011 VA examination report is the most probative evidence establishing that the Veteran was capable of sedentary employment, and therefore a referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) is not warranted.  The Board further notes that, even apart from the VA examiner's reasoned opinion on the matter, there is reason to suspect that the Veteran's unemployment came about for reasons other than his service-connected disabilities.  The VA Form 21-4192 submitted by Neon Power Pro, one of the Veteran's former employers, indicated that he was terminated in March 2008 for being "absent from scheduled work," and provided no indication that he was not laid off due to disability.  In addition, Social Security Administration records relating to the Veteran's claim for disability benefits included the Veteran's statement that he stopped working for a temp agency, at least in part, because "there was no other work."  The Board finds that these three pieces of evidence constitute affirmative evidence that the Veteran is not unemployable, and that he stopped working for reasons other than his service-connected disabilities.

The only other evidence suggesting that the Veteran is unable to secure substantially gainful occupation by reason of service-connected disabilities are his general lay statements.  With respect to these statements, the Board finds the probative weight of the Veteran's general assertions to be less than that of the September 2011 VA medical opinion which has described the Veteran as employable for sedentary work.  As noted above, the September 2011 opinion was based on a thorough physical examination, review of the Veteran's medical history, and reasoned analysis, and the Board finds it to have substantial probative weight, particularly in light of the VA Form 21-4192 submitted by Neon Power Pro and the Veteran's admission in his Social Security Administration application that one of the reasons he quit work was that "there was no other work" available.  In light of this conflicting evidence, the Veteran's statements regarding his entitlement to a TDIU are of slight probative value.

In sum, the evidence deemed most probative by the Board establishes that, while the Veteran's service-connected degenerative disc disease and associated radiculopathy renders him incapable of employment that demands physical exertion, the Veteran is employable for sedentary work.  Therefore, as the Veteran has not been shown to be incapable of performing the physical and mental acts required to be employed, entitlement to a referral for TDIU on an extraschedular basis is not warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


